DETAILED ACTION
Reasons for Allowance
Claims 1-6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Ryu (U.S. PG-Pub No. 2014/0049841), teaches a catadioptric system comprising:
a first reflecting mirror (21) on which light from an object is incident directly, the first reflecting mirror being configured to reflect the light (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0051-0052 and 0054 – Light is incident on the first reflecting mirror prior to being incident on the second reflecting mirror or lens groups and is thus “incident directly” from the object 10);
a second reflecting mirror (31) that reflects light reflected by the first reflecting mirror (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0051 and 0053-0055);
a first lens group (32) that transmits light reflected by the first reflecting mirror and traveling toward the second reflecting mirror, and transmits light reflected by the second reflecting mirror (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0051, 0053, and 0066); and
a second lens group (40) that transmits light reflected by the second reflecting mirror and transmitted through the first lens group (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0051, 0056-0060, and 0066), wherein
an image of the object is formed by light transmitted through the second lens group (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0051, 0056-0060, and 0066), 
the second reflecting mirror (31) is a rear-surface reflecting type mirror having a second transmitting surface (S8) that can transmit light from the first reflecting mirror, and a second reflecting surface (S9) that can reflect light transmitted through the second transmitting surface, and a radius of curvature of the second transmitting surface is different from a radius of curvature of the second reflecting surface (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0051-0055 and 0066; See also Tables 1, 3, and 5 showing the surfaces S8 and S9 having different radii),
the first lens group (32) consists of one lens (See e.g. Figs. 1-2, 5-6, and 9-10; Paragraphs 0053 and 0066), and the following conditional expressions are satisfied:
0 ≤ f/|f2| < 5.50 (See e.g. Tables 9-10 in Paragraphs 0087-0088, condition holds for each of embodiments 1-3),
-0.50 < R1a/R1b < 1.50 (Table 1: R1a/R1b = -91.576/-183.781 = 0.50, within Applicant’s claimed range)
where, f: a focal length of the catadioptric system (Paragraphs 0014-0015 and 0069-0072, See also Tables 9-10 in Paragraphs 0087-0088), |f2|: a focal length of the second lens group (Paragraphs 0014-0015 and 0069-0072, See also Tables 9-10 in Paragraphs 0087-0088), R1a: a radius of curvature of a lens surface of the lens of the first lens group on a side on which the first reflecting mirror is arranged (See Tables 1, 3, and 5 where R1a is given by the value of R for S6), R1b: a radius of curvature of a lens surface of the lens of the first lens group on a side on which the second reflecting mirror is arranged (See Tables 1, 3, and 5 where R1b is given by the value of R for S7).
Ryu fails to teach or reasonably suggest that -2.00 < RM2a/RM2b < -0.50 where RM2a is the radius of curvature of the second transmitting surface and RM2b is the radius of curvature of the second reflecting surface. Moreover, given the complex and unpredictable nature of optical systems, modifying the system of Ryu to satisfy such a condition would have unpredictable results and thus would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
Thus, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically including that the catadioptric system satisfies conditions including -2.00 < RM2a/RM2b < -0.50.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896


/Nicholas R. Pasko/Primary Examiner, Art Unit 2896